                    Case 19-12122-KG             Doc 920        Filed 02/12/20        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    FOREVER 21, INC., et al.,1                                        )   Case No. 19-12122 (KG)
                                                                      )
                                       Debtors.                       )   (Jointly Administered)
                                                                      )
                                                                      )   Re: Docket No. 785

                    ORDER (I) EXTENDING THE DEBTORS’ EXCLUSIVE
                   PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT
                ACCEPTANCES THEREOF PURSUANT TO SECTION 1121 OF
              THE BANKRUPTCY CODE AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”): (a) extending the Debtors’ Filing

Exclusivity Period through and including April 27, 2020, and the Debtors’ Soliciting Exclusivity

Period through and including June 25, 2020, without prejudice to the Debtors’ right to seek further

extensions to the Exclusivity Periods; and (b) granting related relief, all as more fully set forth in

the Motion; and upon the Goulding Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012; and that this

Court may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.

2     Capitalized terms used but not otherwise defined herein have the meanings given to such terms in the Motion.
               Case 19-12122-KG          Doc 920      Filed 02/12/20    Page 2 of 3




and opportunity for a hearing on the Motion were appropriate and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Filing

Exclusivity Period pursuant to section 1121(b) of the Bankruptcy Code is hereby extended 90 days

through and including April 27, 2020.

       3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Soliciting

Exclusivity Period pursuant to section 1121(c) of the Bankruptcy Code is hereby extended 90 days

through and including June 25, 2020.

       4.      Nothing herein shall prejudice (a) the Debtors’ rights to seek further extensions of

the Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code, or (b) the rights

of any party in interest to object to any further extension requests.

       5.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                  2
               Case 19-12122-KG        Doc 920      Filed 02/12/20     Page 3 of 3




       6.      Notwithstanding anything to the contrary herein, nothing in this Order shall be

deemed to modify or amend any Milestones (as defined in the DIP Order) or any other provision

of the DIP Order or DIP Facilities.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




      Dated: February 12th, 2020                3
                                                KEVIN GROSS
      Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE
